Citation Nr: 1721064	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to December 1, 2011 and in excess of 20 percent, thereafter, for low back strain with degenerative disc disease (lower spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was previously before the Board in March 2014, when it was remanded for additional development.  An August 2014 rating decision increased the rating for low back strain with degenerative disc disease to 20 percent effective December 1, 2011.  The Board remanded the claim again in September 2016.  In February 2017, the Agency of Original Jurisdiction (AOJ) granted separate ratings for service connection for radiculopathy of the right and left lower extremities, with an initial evaluation of 10 percent effective October 12, 2016.  The Veteran has not exercised his right to appeal that decision, and has until February 2018 to do so.  In the February 2017 Supplemental Statement of the Case, the AOJ continued an evaluation of 10 percent prior to December 1, 2011 and 20 percent thereafter, for the Veteran's service-connected low back strain with degenerative disc disease and that claim was recertified to the Board.  In response, the Veteran submitted a May 2017 statement where he expressly withdrew the claim.  This withdrawal is formally reflected in the decision below. 

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to a disability rating in excess of 10 percent prior to December 1, 2011 and in excess of 20 percent, thereafter, for low back strain with degenerative disc disease.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to a disability rating in excess of 10 percent prior to December 1, 2011 and in excess of 20 percent, thereafter, for low back strain with degenerative disc disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.   

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, according to a May 2017 statement, the Veteran indicated that he was withdrawing his appeal regarding a disability rating in excess of 10 percent prior to December 1, 2011 and in excess of 20 percent, thereafter, for low back strain with degenerative disc disease.  It is acknowledged that the Veteran's representative subsequently filed an informal hearing presentation in support of the appeal.  Regardless, this submission may not serve to resurrect the appeal as the appeal period had expired.  38 C.F.R. § 20.204(c).  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claim and, consequently, the Board does not have jurisdiction to review the claim.It is, therefore, dismissed.

ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 10 percent prior to December 1, 2011 and in excess of 20 percent, thereafter, for low back strain with degenerative disc disease is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


